*658ON MOTION TO SUPPLEMENT THE RECORD AND MOTION TO STRIKE PORTIONS OF APPELLANT’S BRIEF
ARMSTRONG, Judge.
Appellant, National Tea Company, moves to supplement the record with narrative reports to substitute for video tapes which appellant allegedly used at trial but can not now locate. Appellee, Ernest Brown, Jr., opposes appellant’s motion and moves instead to strike those portions of appellant’s brief which comment on or refer to the missing video tapes.
La.C.C.P. article 2132 provides means for the correction of the trial record after the record is lodged with the appellate court. The purpose of this article is to assure that the record on appeal is correct, irrespective of why or by whose fault it is found to be inaccurate. In all cases, the record should represent the truth. Johnson v. Williams, 268 So.2d 522 (La.App. 3rd Cir.1972).
Accordingly, we deny both motions and remand this case so that the trial court may determine whether or not the record is complete. If it is not complete, the trial court is to order it corrected and returned to this court. If the record is complete, it is to return the record. Assessments of costs are to await a final determination of this matter.
MOTIONS DENIED AND CASE REMANDED.